        Case 2:21-cv-01647-JDW Document 14 Filed 09/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHY BEUTLER,
                                                Case No. 2:21-cv-01647-JDW
             Plaintiff,

      v.

UNITED OF OMAHA LIFE INSURANCE
COMPANY,

             Defendant.


                                        ORDER

       AND NOW, this 3rd day of September, 2021, upon review of Plaintiff’s

 Memorandum On Why The Court Should Not Strike Her Response For Failure To

 Comply With Local Rule 7.1(c) (ECF No.12), for the reasons stated in the

 accompanying Memorandum, it is ORDERED that Plaintiff’s Memorandum On

 Why The Court Should Not Strike Her Response For Failure To Comply With Local

 Rule 7.1(c) (ECF No.12) is STRICKEN.

       It is FURTHER ORDERED that Plaintiff may file a revised version of her

 Memorandum, on or before September 10, 2021. The Revised Version shall (a)

 comply with all of the Court’s Policies and Procedures concerning formatting

 (including being double-spaced) and (b) include an addendum that (i)

 explains why the original Memorandum did not comply with the Court’s Policies

 and Procedures and (ii) certifies that Plaintiff’s counsel has reviewed the Court’s

 Policies and Procedures and will comply with them going forward.
Case 2:21-cv-01647-JDW Document 14 Filed 09/03/21 Page 2 of 2




                           BY THE COURT:


                           /s/ Joshua D. Wolson
                           HON. JOSHUA D. WOLSON
                           United States District Judge
